NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                           MAY 19 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
RICARDO MURILLO,                                 No. 14-56351

              Plaintiff - Appellant,             D.C. No. 2:13-cv-08059-GW-JEM

 v.
                                                 MEMORANDUM*
CWCA RAMONA 41, L.L.C., a Delaware
Limited Liability Company; et al.,

              Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                     George H. Wu, District Judge, Presiding

                              Submitted May 3, 2016**
                                Pasadena, California

Before: BYBEE and N.R. SMITH, Circuit Judges and STEIN,*** District Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Sidney H. Stein, District Judge for the U.S. District
Court for the Southern District of New York, sitting by designation.
      1. Plaintiff Ricardo Murillo has set forth sufficient evidence to satisfy each of

the three elements of Article III standing. See Chapman v. Pier 1 Imports (U.S.) Inc.,

631 F.3d 939, 946 (9th Cir. 2011) (en banc). First, evidence exists to show that

Murillo suffered the requisite injury in fact. Id. at 949-50. Murillo submitted evidence

that the lack of a wheelchair accessible path impacted his ability to access the

restaurant. We also infer from the record that Murillo intends to return to Cowboy

Burgers given his multiple trips there and the close proximity of the restaurant to his

home. Cf. Lujan v. Defs. of Wildlife, 504 U.S. 555, 579 (1992) (Kennedy, J.,

concurring in part and concurring in the judgment). This evidence suffices to show

that Murillo suffered the required injury. Chapman, 631 F.3d at 950.

      Second and third, evidence exists in the record to demonstrate that Murillo’s

injury was fairly traceable to defendants’ conduct and is redressible. Id. at 946.

Murillo testified he has “no problem traveling short distances over close-cut grass.”

Consequently, had defendants made accessible the so-called stone paver pathway,

Murillo could have driven his wheelchair over the City’s grass and onto that newly

accessible pathway. Murillo’s injury was thus not caused by the City but rather by

Cowboy Burgers’ failure to provide an accessible pathway from the City’s grass. As

such, Murillo’s injury is fairly traceable to defendants’ conduct, and that injury can

be redressed by court-imposed injunction.


                                           2
      2. The ADA does not entitle Murillo to the injunction he seeks, because no

evidence exists in the record to show that constructing an accessible route from “site

arrival points” such as a public street or a sidewalk to Cowboy Burgers is “readily

achievable.” 42 U.S.C. § 12182(b)(2)(A)(iv); 36 C.F.R. Pt. 1191, App. B § 206.2.1.

See Pickern v. Pier 1 Imports (U.S.), Inc., 457 F.3d 963, 966 (9th Cir. 2006). The

record demonstrates that Murillo proposed only two possible accessible routes—those

his expert Paul Bishop set forth. But undisputed facts in the record demonstrate that

the ADA does not require Cowboy Burgers to construct either route.

      Bishop’s first solution fails because his proposed pathway indisputably does not

fall “completely on” Cowboy Burgers’ property. The ADA does not require Cowboy

Burgers to build on the City’s land; nor does it require defendants to “seek

permission” from the City “to build an accessible route over the City’s land.” Pickern,
457 F.3d at 967. This solution is thus not “readily achievable.” See 42 U.S.C.

§ 12181(9).

      Bishop also proposes that Cowboy Burgers “replac[e] the paver-stone walkway

with a wheelchair accessible walkway.” But the ADA does not require Cowboy

Burgers to implement this solution because it does not result in an accessible pathway

that originates from a “site arrival point” such as a sidewalk or public street. See 36

C.F.R. Pt. 1191, App. B § 206.2.1. The City of Irwindale’s grassland—which is where


                                          3
such a pathway would originate—is not a cognizable “site arrival point.” The

grassland is a “sidewalk” neither colloquially nor as relevant regulations define that

term. See, e.g., 28 C.F.R. Pt. 36, App. D § 3.5 (defining the term “walk”).

      Finally, Murillo’s reply brief on appeal for the first time proposes two

alternative routes. Neither route appears in the record. The Court may not speculate

as to whether these routes are “readily achievable” means of constructing an

accessible route from any site arrival point to Cowboy Burgers’ entrance.

      AFFIRMED.




                                          4